EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Cavanagh on 1/27/2022.

The application has been amended as follows: 
1. (Currently Amended) A bed including a sleep surface having controllable firmness, comprising:
pressure devices used in adjusting firmness of the sleep surface;
	pressure sensors configured to sense indications of pressure of the sleep surface; and
	a controller configured to command the pressure devices to achieve target pressures based on a sleep position of a sleeper on the sleep surface and a sleep stage of the sleeper on the sleep surface, as indicated by a plurality of target pressure profiles specifying the target pressures, the plurality of target pressure profiles [include] including that differ for each of a plurality of sleep positions and a plurality of sleep stages;
	with the controller further configured to, from time-to-time:
command the pressure devices to achieve a set of test pressures different than 
determine if a total sleep time for the sleeper on the sleep surface indicates increased total sleep time using the test pressures different than the target 

2. (Currently Amended) The bed of claim 1, wherein the 


7. (Currently Amended) The bed of claim 6, wherein the controller is further configured to determine the sleep stages of the sleeper based on the biometric information regarding the sleeper.

11. (Currently Amended) The bed of claim 1, wherein the controller is configured to utilize the test pressures over multiple nights, and to use a statistically calculated value for total sleep time.

12. (Currently Amended) The bed of claim 2, wherein the controller is configured to begin commanding the pressure devices to achieve the target pressures, or the test pressures, in response to receiving an indication that the sleeper is on the sleep surface.

13. (Currently Amended) The bed of claim 7, wherein the controller is configured to command the pressure devices to achieve the target pressures specified by a sleep target pressure profile in response to receiving an indication from the biometric sensors that the sleeper is asleep.

the target pressures that vary over time in a repetitive pattern.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, 6, 7, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes a controller configured to command the pressure devices to target pressures based on a sleep position of a sleeper on the sleep surface and a sleep stage of the sleeper on the sleep surface, as indicated by a plurality of target pressure profiles specifying the target pressures, the plurality of target pressure profiles include different target pressure profiles for each of a plurality of sleep positions and a plurality of sleep stages;

command the pressure devices to test a set of test pressures instead of at least some of the target pressures specified by target pressure profiles;
determine if a total sleep time for the sleeper on the sleep surface indicates increased total sleep time using the test pressures instead of the target pressures specified by the target pressure profiles; and,
in response to determining that the total sleep time for the sleeper indicates increased total sleep time performance, replace the at least some of the target pressures specified by the target pressure profiles with the test pressures.
Claims 2, 6, 7, and 11-14 are dependent on allowed matter from claim 1 and are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791